Citation Nr: 1642825	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-29 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability or medications for a service-connected disability.

2.  Entitlement to a rating in excess of 50 percent prior to February 20, 2013, for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent prior to June 2, 2016, and in excess of 70 percent after June 3, 2016, for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from January 1967 to February 1970, including honorable service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is of record.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD was not shown to cause occupational and social impairment with deficiencies in most areas prior to February 20, 2013.

2.  Audiological testing of the Veteran's hearing acuity when applied to either Table VIA or Table VII does not result in disability ratings in excess of those assigned.


CONCLUSIONS OF LAW

1.  Prior to February 20, 2013, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for ratings in excess of those assigned for hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383, 3.385, 4.85-4.87, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board on May 26, 2016.  

At his hearing, the Veteran reported having gotten treatment at the Vet Center from 2010 to 2013.  However, he did not believe that there were any records taken from the sessions.  He agreed to take 30 days to see if any records were available.  The record already contained treatment records from 2010.  After the hearing, a single undated PTSD checklist was received on May 27, 2016.  With the absence of any additional records, and no further request for assistance from the Veteran, the Board concludes that there are no additional outstanding records from the Vet Center that must be obtained to provide a fair adjudication of this appeal. 

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a September 2010 statement, the Veteran asserted that the examiner had only documented 50 percent of what had been discussed.  The Board has taken this assertion into account, and has reviewed the other treatment records that were created contemporaneously with the examination, resolving any reasonable doubt in the Veteran's favor.  However, from a review of the examination report, it appears to be consistent with the symptoms described in the Veteran's treatment records, and as such the Board does not find it to be inadequate for rating purposes.  Moreover, the Veteran was given the opportunity to address any perceived shortcomings of the examination at his Board hearing, and that testimony has been added to the evidentiary record.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran was granted service connection for his PTSD by a December 2004 rating decision and initially rated at 50 percent effective July 26, 2004.  He filed a claim for an increased rating that was received in July 2010.  In March 2013, his rating was increased to 70 percent effective February 21, 2013.  In his VA Form 9 - Appeal to the Board of Veterans' Appeals, the Veteran asserted that he was entitled to an earlier effective date for the assignment of the 70 percent rating, which has been recharacterized as a claim for a PTSD rating in excess of 50 percent prior to February 20, 2013.

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2014).

Prior to February 20, 2013, the Veteran's treatment records do not establish that his PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

At his Board hearing in May 2016, the Veteran stated that he had applied for a higher rating in July 2010, because he felt that his PTSD had gotten worse, such that he was working less and having more symptoms.  The Veteran noted that he had been married to the same woman for 25 years.  The Veteran indicated that even in 2010 he was experiencing anger, but he acknowledged having worked from 2010 to 2012.

The Veteran's treatment records show that in June 2010, he reported having a good relationship with his son and his wife was supportive.  While he reported previous suicidal ideation, he denied having any plans and denied any current suicidal or homicidal ideation.  He reported that his wife and friends provided social support and that he saw his friends weekly.  On examination, he was cooperative and appropriate.  He was assessed a GAF of 48.  In July 2010, he reported having a good relationship with his children.  On examination, he was cooperative and appropriate, although he was highly anxious with limited to poor insight and judgment.  However, he had no evidence of psychosis.  In August 2010, he reported having a good relationship with his extended family but that he was anxious from looking for a job.  However, on examination he remained cooperative and appropriate.

The Veteran was afforded a VA examination for his PTSD in September 2010.  He reported living with his wife and having friends.  He reported that he and his wife went out 2 to 3 times per week with her friends.  He also reported PTSD symptoms such as nightmares 3 to 4 times per week, intrusive thoughts, flashbacks, feeling detached, irritability, depression, and anxiety.  He also described some suicidal ideation, but denied any intent.  The Veteran reported last working fifteen months earlier as an engineering manager for 2.5 years.  However, he indicated that he had been talked to about other employees feeling threatened by him, although he did not recall any such behavior.  On examination, he was fully oriented with normal speech.  He was logical and goal-directed with no signs of hallucinations or delusions.  He had moderate attention problems and memory difficulties.  The examiner noted that while the Veteran reported experiencing a bit of anxiety, no blatant signs of anxiety were observed during the examination.  The examiner also noted that the Veteran did not appear to put in his best effort on the attention and memory tests as he exhibited no attention or memory difficulties during the interview.  The Veteran reported that he was able to perform his activities of daily living independently.  He was assessed a GAF of 55, suggestive of moderate psychiatric symptomatology.  The examiner reported that the Veteran's PTSD resulted in mild occupational impairment and moderate social impairment.

Following the examination, the Veteran wrote a statement suggesting that the examiner had only documented 50 percent of what had been discussed.  He reported having black-outs from drinking, daily anxiety attacks, and he asserted that his PTSD symptomatology had cost him his last three jobs.

In November 2010, the Veteran reported finding a job.  On examination he was cooperative and appropriate.

Almost a year later at a September 2011 examination, he was pleasant, cooperative, and appropriate with normal speech.  He had no evidence of irritability.  He had no suicidal or homicidal ideation.  His cognition was intact.  However, his insight into alcoholism contributing to depression was poor.  He was assessed a GAF of 64, suggestive of mild psychiatric symptomatology.  In October 2011, he was cooperative and appropriate with normal speech.

After another year in October 2012, the Veteran reported working 12 hours per day.  He reported that he continued to have a good relationship with his family.  On examination, he was fully alert and oriented with normal speech.  He denied having any suicidal ideation, homicidal ideation, hallucinations, or paranoia.  He was goal-oriented with grossly intact memory, attention, and concentration.  His insight and judgment were also grossly intact.  He was assessed a GAF of 60, suggestive of moderate psychiatric symptomatology.

In December 2012, the Veteran reported that he worked fulltime as a contractor, but had a lack of motivation.  He reported having good contact with his family, had a few friends, and was planning a Christmas trip.  On examination, he was cooperative and fully alert and oriented with normal speech.  He denied having any suicidal ideation, homicidal ideation, hallucinations, paranoia, or delusions.  He remained goal-oriented with grossly intact memory, attention, and concentration.  His insight and judgment remained grossly intact.  He was again assessed a GAF of 60.

Prior to February 20, 2013, the Veteran clearly experienced psychiatric symptomatology as a result of his PTSD with symptoms such as suicidal ideation, memory problems, and attention problems.  However, as indicated, the record does not establish that his PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

While the record contains some evidence of symptoms that are in some instances sufficient to support the assignment of a higher rating, such as records reflecting periodic complaints of suicidal ideation, anxiety, nightmares, and limited insight, as was explained in Vazquez-Claudio, it is not just the presence of psychiatric symptoms that mandates the assignment of a higher rating, but rather, the Board must evaluate how the reported symptoms impact the Veteran's occupational and social functioning. 

For example, while the Veteran reported previous suicidal ideation in June 2010, he also reported that his wife and friend provide social support.  He also reported seeing his friends on a weekly basis.  His behavior, appearance, and speech were normal and he denied any current suicidal or homicidal ideation.  He was assessed a GAF of 48.  However, it appears he was assessed a GAF of 48 based solely on his reports of previous suicidal ideation as he had social relationships with his wife and friends.  In July 2010 and August 2010, he reported having good relationships with his children and extended family, and the GAF scores were consistently significantly higher prior to 2013.

The Veteran started working in November 2010.  By September 2011, he had no evidence of irritability, denied suicidal and homicidal ideation, and had intact cognition, although his insight remained poor.  He was assessed a GAF of 64, indicating his medical provider felt he had only some mild symptoms but was generally functioning pretty well. 

In October 2012 and December 2012, the Veteran reported working 12 hours per day and that he had a good relationship with his family.  His mental status examination had improved as he was fully alert and oriented, had normal speech, denied suicidal ideation, homicidal ideation, hallucination, and paranoia, and he was goal-oriented with grossly intact memory, attention, and concentration.  Despite these improvements, he was assessed a GAF of 60, which still indicates that his medical provider felt he had only moderate symptoms.

The Veteran's treatment records at no time show that he had symptoms such as obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships.  In fact, despite the Veteran's reported symptoms, the record shows that he was able to maintain employment from November 2010 through at least December 2012 and required only minimal psychiatric treatment during this time.  He also maintained good social relations with his immediate family, extended family, and friends.

The Board is not suggesting that the Veteran was without psychiatric symptomatology during this time.  Quite the contrary.  However, the 50 percent rating which he was assigned during this period contemplates significant psychiatric impairment.  However, in assigning a rating, the Board is required to consider the impairment of the psychiatric symptomatology.  For example, a 50 percent rating is assigned for difficulty in establishing and maintaining effective work and social relationships, whereas a 70 percent rating contemplates that symptoms result in an inability to establish and maintain effective relationships.  Thus, while the Veteran reported increased symptoms, his treatment records show that he was working consistently and was able to maintain social relationships, which suggests that his symptoms did not rise to the level of inability.

As such, the Veteran's treatment records do not support the Veteran's assertions in his statement regarding the September 2010 VA examination.  While he reported having daily anxiety attacks, his medical record only documents complaints of anxiety and does not reflect any anxiety attacks.  While his PTSD symptoms may have previously resulted in lost jobs, he successfully maintained employment throughout a majority of the period on appeal, November 2008 through at least December 2012.

The Veteran has also reviewed the Board has reviewed and considered the September 2010 statement from the Veteran's wife in which she described some of the difficulty that the Veteran's PTSD caused him.  The letter described difficulty sleeping, problems with impulse control after drinking and an incident while traveling to an Asian country which triggered flashbacks.  These symptoms are undoubtedly significant, but as described above, a 50 percent rating for PTSD does contemplate significant symptomatology.  As such, this statement alone, while candid and personal, is not found to mandate the assignment of a higher rating.

Accordingly, a scheduler rating in excess of 50 percent prior to February 20, 2013, is denied.

Hearing Loss

In April 2996, the Veteran was granted service connection for hearing loss at a noncompensable rate effective August 14, 1995.  In June 2004, his rating was increased to 20 percent effective November 14, 2003.  He filed a claim for an increased rating in July 2010, which was denied by the January 2012 rating decision.  In June 2016, his rating was increased to 70 percent effective June 3, 2016.  The Veteran asserts he is entitled to higher ratings.

The Veteran's hearing loss has been rated under Diagnostic Code 6100, for hearing loss.  See 38 C.F.R. §§ 4.85, 4.86.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The Veteran was afforded multiple VA examinations for his hearing loss.  He underwent a VA audiological examination in September 2010.  The results of audiometric testing showed a pure tone threshold average of 48 dB with a speech discrimination score (Maryland CNC) of 96 percent in the left ear, and a pure tone threshold average of 83 dB with a Maryland CNC of 56 percent in the right ear.

The Veteran underwent a VA audiological examination in June 2016.  The results of audiometric testing showed a pure tone threshold average of 69 dB with a Maryland CNC of 48 percent in the left ear, and a pure tone threshold average of 104 dB with a Maryland CNC of 0 percent in the right ear.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Here, the Veteran's average decibel loss and speech recognition score at the September 2010 audiological examination equate, using Table VI, to a Level I in the left ear and to a Level VIII in the right ear.  The Veteran's average decibel loss and speech recognition score at the June 2016 audiological examination equate, using Table VI, to a Level VIII in the left ear and to a Level XI in the right ear.  When these results are combined on Table VII, the results from the September 2010 audiological examination result in a noncompensable rating.  The results from the June 2016 audiological examination result in a 70 percent rating.

Using Table VIA, the Veteran's average decibel loss from the September 2010 audiological examination equate to a Level II in the left ear and a Level VII in the left ear.  The Veteran's average decibel loss from the June 2016 audiological examination equate to a Level V in the left ear and a Level X in the right ear.  When these results are combined on Table VII, the results from the September 2010 audiological examination result in a 10 percent rating and the results from the June 2016 audiological examination result in a 40 percent rating.

VA treatment records have been reviewed, but do not show the results of any additional audiometric testing during the course of the appeal.  As described, a schedular rating in excess of 10 percent prior to June 2, 2016, and in excess of 70 percent after June 3, 2016, is not warranted for the Veteran's hearing loss.  The Board will not disturb the 20 percent that was assigned prior to June 2, 2016, by the RO for a more severe hearing impairment.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his service connected disability is worse than the ratings assigned.  He reported that he had trouble hearing due to his hearing loss.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his hearing loss according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the disabilities on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Accordingly, a rating in excess of 20 percent prior to June 2, 2016, and in excess of 70 percent after June 3, 2016, is denied.

Extraschedular Considerations

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

A rating in excess of 50 percent for PTSD prior to February 20, 2013, is denied.

A rating in excess of 20 percent prior to June 2, 2016, and in excess of 70 percent after June 3, 2016, for hearing loss is denied.


REMAND

Regarding his service connection claims for erectile dysfunction, the Veteran testified that he started having erectile dysfunction after he was diagnosed with pre-diabetes.  He further testified that he started noticing erectile dysfunction in 2004 or 2005 after he was prescribed a medication "with a C" for his PTSD.  His treatment records show that he was prescribed Celexa.

In addition, a December 2007 VA examiner indicated that the Veteran's erectile dysfunction was related to his diabetes.  However, later VA examiners opined that his erectile dysfunction was neither caused or aggravated by his diabetes.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a new VA examination is necessary to adjudicate the service connection claim for erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assist in determining the nature and etiology of his erectile dysfunction.  The claims file should be provided to the examiner.  The examiner should offer the following opinions:   

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction either began during or was otherwise caused by his active service?  Why or why not?  

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's erectile dysfunction was either caused or aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability or from medications for a service connected disability, to include Celexa that was prescribed for his PTSD?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  "At least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


